               Case 5:16-cv-06440-EJD Document 85 Filed 03/19/19 Page 1 of 3



 1    Jahan C. Sagafi (Cal. Bar No. 224887)          Adam T. Klein (admitted pro hac vice)
      Relic Sun (Cal. Bar No. 306701)                OUTTEN & GOLDEN LLP
 2    OUTTEN & GOLDEN LLP                            685 Third Avenue, 25th Floor
      One Embarcadero Center, 38th Floor             New York, NY 10017
 3    San Francisco, CA 94111                        Telephone: (212) 245-1000
 4    Telephone: (415) 638-8800                      Facsimile: (646) 509-2060
      Facsimile: (415) 638-8810                      E-mail: atk@outtengolden.com
 5    E-mail: jsagafi@outtengolden.com
      E-mail: rsun@outtengolden.com                  P. David Lopez (admitted pro hac vice)
 6                                                   Peter Romer-Friedman (admitted pro hac vice)
      William Most (Cal. Bar No. 279100)             OUTTEN & GOLDEN LLP
 7
      LAW OFFICE OF WILLIAM MOST                     601 Massachusetts Ave. NW
 8    637 Kerlerec St.                               Second Floor West
      New Orleans, LA 70116                          Washington, DC 20001
 9    Phone: (504) 509-5023                          Telephone: (202) 847-4400
      E-mail: williammost@gmail.com                  Facsimile: (646) 952-9114
10                                                   E-mail: pdl@outtengolden.com
      Jason R. Flanders (Cal. Bar No. 238007)        E-mail: prf@outtengolden.com
11
      AQUA TERRA AERIS LAW GROUP
12    828 San Pablo Ave., Ste. 115B
      Albany, CA 94706
13    Phone: (916) 202-3018
      E-mail: jrf@atalawgroup.com
14
     Attorneys for Plaintiffs
15

16                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
17                                           SAN JOSE DIVISION
18    SUZANNE-JULIETTE MOBLEY, DANIEL              Case No. 16-cv-06440-EJD
      ADRIAN MANRIQUEZ, and VICTOR
19
      ONUOHA, on behalf of themselves and all
      others similarly situated,                   PLAINTIFFS’ NOTICE OF VOLUNTARY
20
                                                   DISMISSAL
21                              Plaintiffs,
                                                   Judge: Hon. Edward J. Davila
22                   vs.
23
      FACEBOOK, INC.,
24
                                Defendant.
25

26

27

28

                                                                            PLS.’ NOTICE OF DIMISSAL
                                                                               Case No. 16-cv-06440-EJD
               Case 5:16-cv-06440-EJD Document 85 Filed 03/19/19 Page 2 of 3



 1                                          NOTICE OF DISMISSAL
 2          Plaintiffs Suzanne-Juliette Mobley, Daniel Adrian Manriquez, and Victor Onuoha, by and
 3   through their attorneys, give notice that Plaintiffs hereby voluntarily dismiss this action with prejudice
 4   pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.
 5   Dated: March 19, 2019                              Respectfully submitted,
 6                                                      By: /s/       Jahan C. Sagafi
 7                                                      Jahan C. Sagafi (Cal. Bar No. 224887)
                                                        Relic Sun (Cal. Bar No. 306701)
 8
                                                        OUTTEN & GOLDEN LLP
 9                                                      One Embarcadero Center, 38th Floor
                                                        San Francisco, CA 94111
10                                                      Telephone: (415) 638-8800
                                                        Facsimile: (415) 638-8810
11                                                      E-mail: jsagafi@outtengolden.com
12                                                      E-mail: rsun@outtengolden.com

13                                                      Adam T. Klein (admitted pro hac vice)
                                                        OUTTEN & GOLDEN LLP
14                                                      685 Third Avenue, 25th Floor
                                                        New York, New York 10017
15                                                      Telephone: (212) 245-1000
16                                                      Facsimile: (646) 509-2060
                                                        E-mail: atk@outtengolden.com
17
                                                        P. David Lopez (admitted pro hac vice)
18                                                      Peter Romer-Friedman (admitted pro hac vice)
                                                        OUTTEN & GOLDEN LLP
19                                                      601 Massachusetts Ave. NW
20                                                      Second Floor West
                                                        Washington, DC 20001
21                                                      Telephone: (202) 847-4400
                                                        Facsimile: (646) 952-9114
22                                                      E-mail: pdl@outtengolden.com
                                                        E-mail: prf@outtengolden.com
23

24                                                      William Most (Cal. Bar No. 279100)
                                                        LAW OFFICE OF WILLIAM MOST
25                                                      637 Kerlerec St.
                                                        New Orleans, LA 70116
26                                                      Phone: 504-509-5023
                                                        E-mail: williammost@gmail.com
27

28

                                                          1                   PLAINTIFFS’ NOTICE OF DIMISSAL
                                                                                            Case No. 16-cv-06440-EJD
     Case 5:16-cv-06440-EJD Document 85 Filed 03/19/19 Page 3 of 3



                                    Jason R. Flanders (Cal. Bar No. 238007)
 1                                  AQUA TERRA AERIS LAW GROUP
 2                                  828 San Pablo Ave., Ste. 115B
                                    Albany, CA 94706
 3                                  Phone: 916-202-3018
                                    E-mail: jrf@atalawgroup.com
 4
                                    Attorneys for Plaintiffs
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2                   PLAINTIFFS’ NOTICE OF DIMISSAL
                                                                    Case No. 16-cv-06440-EJD
